DETAILED ACTION
Status of Claims
Claims 47-58, 65-67 and 76 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on July 05, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 04/13/ 2022, which has been entered in the file.
Response to Arguments
Previous Claim Rejections - 35 U.S.C. § 102
Applicant’s amendments and arguments [to withdrawal of the rejection of claims 49-75 under 35 U.S.C. § 102(a)(2)] have been fully considered and found persuasive with respect to the above rejection and the rejection is hereby withdrawn. However, Applicant’s amendments necessitated the new ground of rejection and therefore, Applicants arguments are rendered moot in view of the present Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-48 are rejected under 35 U.S.C. § 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The expression a “second drug moiety” [claim 47, line 1, page 3 and all other occurrences, if any] renders the claims indefinite because it is not clear what the Applicant is intending to encompass with this expression. The above expression is not defined in the claim so as to ascertain the metes and bounds of the claimed subject matter and therefore, the term “second drug moiety” is open to many interpretations. This claim is written in functional language and therefore, broader than the enabling disclosure too. The omission of failing to describe the claimed invention renders the claim incomplete. This rejection can be overcome be deleting the expression “second drug moiety” or to amend the claims within the context and scope of the claims [such as, reciting specific ‘second drug moiety’ elements that actually contemplated in the specification (e.g., incorporating the limitations of claims 65-67 into claim 47) that have enough support] in order to overcome the rejection. 
Previous Claim Rejections - Double Patenting
Claims 49-75 (currently 47-58, 65-67 and 76, after entering the amendments / response filed on 07/05/2022) are rejected under the judicially created doctrine of obviousness-type double patenting (ODP), as being unpatentable over claims 13-22 of co-pending application No. 17/140,705 (US ‘705) and the rejection has been maintained for the reasons given in the last Office action mailed on 01/06/2022. Applicant’s response and arguments including “Applicant will address this rejection when if ever, it becomes a non-provisional rejection” [Remarks, on page 7], have been fully considered and found unpersuasive with respect to the above rejection under the judicially created doctrine of obviousness-type double patenting. Since Applicant did not traverse the merit of obviousness-type double patenting rejection, and the instant claim is not yet under condition for allowance and hence, the obviousness-type double patenting rejection is deemed to be proper and, therefore, this rejection must be maintained. 
A timely filed Terminal Disclaimer may be used to overcome the above rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 47-58, 65-67 and 76 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1 and 19-23 and 30-32 of co-pending application No. 17/549,573 (US ‘573). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since US ‘573 co-pending application teaches the generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘573 co-pending application. Therefore, the disclosure of US ‘573 co-pending application that teaches several permutation and combinations (including prodrugs), which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired Treprostinil prodrug compound of Formula, including 
    PNG
    media_image1.png
    158
    253
    media_image1.png
    Greyscale
 (see claim 21, US ‘573 co-pending application) to treat pulmonary hypertension, in view of the known teaching of the art. The claimed compounds and their method of uses are so closely related structurally to the homologous and /or analogous compounds of the reference as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious structural and/or methodically modifications, which would be apparent to one skilled in the chemical art that can use similar variations / substitutions, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
		Therefore, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626